                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:15CR276

        vs.
                                                              ORDER ON APPEARANCE FOR
ADAN RUBIO,                                                 SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on February 20, 2020 for a preliminary hearing
regarding Petition for Offender Under Supervision [36]. Donald Schense represented the defendant.
Christopher Ferretti represented the government.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Joseph F. Bataillon in
Courtroom No. 3, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at
1:00 p.m. on April 7, 2020.


       IT IS SO ORDERED.


       Dated this 20th day of February, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
